BY THE COMMISSION.
This cause came on to be heard on an application for review of a deputy commissioner’s order awarding compensation for hernia. The claimant was employed as an airplane pilot by the employer, who was engaged exclusively in the 'business of spraying, seeding and fertilizing agricultural crops on a contract basis for various farmers. The claimant developed bilateral inguinal hernia on or about October 28,1952 while engaged in emptying a 100 pound sack of potash into a hopper in an airplane while in the course of his employment.
The contention has been advanced that the noted employment comes within the purview of the term “argicultural farm labor” as the term is used in section 440.02(1), Florida Statutes 1951, and that therefore the workmen’s compensation law is not applicable to the present claim.
The commission cannot agree with this contention. In our opinion the activity of spraying crops for hire by the use of airplanes must be regarded as industrial in nature rather than agricultural.
It is also the opinion of the commission that there is substantial competent evidence to support the award of compensation for hernia. The order of the deputy commissioner is affirmed.